Exhibit 10.5 

 

AMENDMENT NO. 1 TO COLLABORATION AND LICENSE AGREEMENT

This Amendment No. 1 to Collaboration and License Agreement (the “Amendment”)
entered into and effective on June 14, 2019 (the “Amendment Execution Date”), is
made by and between Voyager Therapeutics, Inc., a Delaware corporation, having
its principal place of business at 75 Sidney Street, Cambridge, MA 02139
(“Voyager”), and Neurocrine Biosciences, Inc., a Delaware corporation, having
its principal place of business at 12780 El Camino Real, San Diego, CA 92130
(“Neurocrine”).  Voyager and Neurocrine each may be referred to individually as
a “Party”, or together as the “Parties” Capitalized terms that are not defined
in this Amendment shall have the meaning set forth in the Agreement (as defined
below).

WHEREAS, on January 28, 2019, Voyager and Neurocrine entered into a
Collaboration and License Agreement (the “Agreement”);

WHEREAS, Voyager intends to enter into a Termination Agreement with Genzyme (the
“Genzyme Termination Agreement”), terminating Genzyme’s rights under the Genzyme
Agreement to the FA Program outside the United States;

WHEREAS, the Parties desire to amend the Agreement to modify the definition of
“Territory” as set forth below;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Parties hereby agree to modify the Agreement as follows:

1.



In consideration for agreements made in this Amendment, upon the effectiveness
of the Genzyme Termination Agreement, Neurocrine shall pay Voyager a one-time,
non-refundable, non-creditable upfront payment of Five Million Dollars
($5,000,000) within five (5) Business Days (the “Amendment Effective Time”),
provided that Voyager and Genzyme enter into the Genzyme Termination Agreement
no later than July 31, 2019 (unless extended by written agreement between the
Parties).  Voyager shall provide Neurocrine written notice confirming that
Voyager and Genzyme have entered into the Genzyme Termination Agreement and that
the Genzyme Termination Agreement is effective.  

2.



As of the Amendment Effective Time, Genzyme’s rights to the FA Program outside
the United States shall be deemed to have expired, and the terms of Section 5.4
of the Agreement regarding the expanded definition of Territory with respect to
Neurocrine’s rights to the FA Program outside the United States shall
automatically come into effect.

3.



As of the Amendment Effective Time, the Territory will be expanded to include
countries outside the United States with respect to the FA Program under the
terms of the Agreement.

As contemplated pursuant to Section 2.1.2 of the Agreement, as of the Amendment
Execution Date, the Parties hereby mutually agree that the Potential Target List
shall consist of the Targets set forth on EXHIBIT A to this Amendment.

4.



All other terms and conditions in the Agreement that are not hereby amended are
to remain in full force and effect.

5.



This Amendment may be executed in two or more counterparts, including by
facsimile or PDF signature pages, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

[Signature Page to Follow]

 








IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Execution Date.

 

VOYAGER THERAPEUTICS, INC.NEUROCRINE BIOSCIENCES, INC.

 

By:  /s/ Andre TurenneBy:  /s/ Matthew Abernethy

Name: Andre TurenneName: Matthew C Abernethy 

Title: Chief Executive Officer,Title: Chief Financial Officer

         President, and Director



